Citation Nr: 0431442	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  99-10 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel


INTRODUCTION


Service connection for PTSD requires a current medical 
diagnosis of PTSD, medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred.  See 38 C.F.R. 
3.304(f) (2004).  

The evidence reflects that the veteran has been diagnosed 
with PTSD as a result of exposure to traumatic events while 
stationed with a military police (MP) battalion in Saigon.  
However, the occurrence of none of the claimed in-service 
stressors has been verified.

Service department records show that the veteran served in 
Vietnam from April 23, 1969, to August 1, 1970.  A record of 
assignments shows his principal duty, initially, as a supply 
clerk; however, beginning November 24, 1969, the veteran was 
assigned as a security guard and attached to Company C of the 
716th MP Battalion.  Regarding his assignment as a security 
guard, the veteran has claimed the following in-service 
stressors:  That his unit was under constant fire from mortar 
rounds during patrols of Tan So Nute Air Base (January 30, 
1998 statement in support of claim); and that on or about 
February 5, 1970, while patrolling in Saigon on Highway One 
at approximately 7 p.m. or 8 p.m., a Vietcong soldier passed 
the veteran's jeep on a motorbike and began firing his 
weapon.  The veteran swerved the jeep into the Vietcong 
soldier, who fell, and the veteran departed without knowing 
whether the Vietcong soldier was alive or dead (March 1998 
questionnaire).  In addition, the veteran has claimed that he 
was inside an opium den in Saigon, which was raided by South 
Vietnamese police who fired upon those inside, and the 
veteran escaped out a window; and the he also witnessed the 
death of his roommate, a fellow soldier, who overdosed 
(September 1998 VA examination).  Further, the veteran 
testified that he constantly saw dead bodies of American 
soldiers at the Air force base (June 1999 transcript, page 
7).

Some of the stressors that the veteran has reported-to 
include the jeep and opium den incidents-clearly appear to 
either be the type of the anectdotal experiences that are 
incapable of being independently verified, or that generally 
are associated with wartime service (e.g., seeing dead 
bodies).  However, specific incidents in which he unit came 
under under fire during patrols of Tan So Nute Air Base, and 
the death of his roommate, may be independently verfiable.  
Thus, the Board finds that additional action is needed to 
ascertain whether there is credible supporting evidence that 
any such claimed in-service stressor(s) occurred, and, if so, 
whether there is a medical link between any corroborated 
stressor(s) and the veteran's current symptoms.  

On remand, the RO should contact the veteran for more 
specific information concerning these and any other, 
previously unclaimed stressor(s), then attempt to 
independently verify the occurrence of these experiences 
through all appropriate sources, to include the e United 
States Armed Services Center for Research of Unit Records 
(CURR).  Unit Records Center) verify the occurrence of the 
veteran's claimed in-service stressors.  Then, if the 
occurrence any claimed stressor(s) is independently 
corroborated, the  RO should arrange for the veteran undergo 
VA examination for the purposes of determining whether the 
corroborated in-service event(s) is/are sufficient to support 
a diagnosis of PTSD, before the claim for service connection 
of PTSD is considered on the merits.  The veteran is hereby 
advised that a failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2004).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   

The Board also notes that the record suggests that there are 
outstanding VA records that should be obtained and associated 
with the claims file.  The veteran has reported that he began 
VA psychiatric treatment for PTSD in 1998, and that he 
currently receives psychiatric treatment approximately every 
two months with Dr. Herbert H. Stein at the Brooklyn VA 
Medical Center (VAMC) and that he undergoes weekly therapy 
with Lisa A. Mullins, CSW, Readjustment Counselor, at the 
Staten Island Vet Center.  While the claims file contains 
1998 medical statements from Dr. Stein and from 
Counselor Mullins, the claims file contains neither 
psychiatric treatment records nor therapy notes since 1998.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding records from 
the above-referenced facilities, following the procedures set 
forth in 38 C.F.R. § 3.159(c) (2004), as regards obtaining 
records from Federal facilities.  

Moreover, to ensure that all due process requirements are 
met, the RO should also give the veteran another opportunity 
to present information and/or evidence pertinent to his claim 
for service connection for PTSD.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  After providing 
the appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  
 However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal for service connection 
for PTSD.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:  

1.  The RO should request from the VAMC 
in Brooklyn, New York, and from the Vet 
Center in Staten Island, New York, all 
outstanding records of evaluation of 
and/or treatment for PTSD, from April 
1998 to the present, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  All records and/or responses 
should be associated with the claims 
file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  The RO should also afford the veteran 
an additional opportunity to provide 
information regarding his alleged in-
service stressful events that led to his 
PTSD-particularly as regards specific 
incidents in which his unit came under 
enemy fire from mortar rounds during 
patrols of Tan So Nute Air Base, and the 
death of his roommate.  The veteran 
should also provide details regarding any 
other previously unreported stressor(s).  
Such information should include the dates 
(month and year), assigned unit, and full 
names of those wounded or killed, if 
applicable.  The veteran is advised that 
this information is vitally necessary, 
and that he must be as specific as 
possible, since without such detailed 
information, an adequate search for 
verifying information cannot be 
conducted.  The RO should also invite the 
veteran to submit to the RO all military 
records in his possession.

5.  After receiving additional evidence 
from the veteran, the RO should undertake 
any necessary development to 
independently verify the veteran's 
alleged stressful experiences, to 
specifically include contacting CURR for 
research of available records.  Any 
additional action necessary for 
independent verification of the 
particular alleged stressors, to include 
follow-up action requested by the 
contacted entity, should be accomplished.  
The RO should promptly notify the veteran 
and his representative of any contacted 
entity's response, giving them the 
appropriate opportunity to respond, as 
needed.  

6.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the RO should 
prepare a report detailing the nature of 
any specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If no 
claimed in-service stressful experience 
has been verified, then the RO should so 
state in its report, skip the development 
requested in paragraphs 7 and 8, below, 
and then proceed with paragraph 9.  

7.  If evidence corroborating the 
occurrence of any claimed in-service 
stressful experience is received, the RO 
should schedule the veteran for an 
examination by a VA psychiatrist.  The 
veteran's entire claims file, to include 
a complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  In rendering a 
determination as to whether the 
diagnostic criteria for PTSD are met, the 
examiner is instructed that only (a) 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  

If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should comment upon the 
link between the current symptomatology 
and the veteran's verified stressor(s).  
The physician should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

8.  If the veteran fails to report to the  
scheduled examination, the RO should 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

9.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.  

11.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
all additional legal authority 
considered, and clear reasons and bases 
for its determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


